DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 10/03/19 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 84180000 to Salame in view of U.S. No. 2014/0215458 to Devarapalli et al.

a. 	As per claim 1, Salame teaches a method comprising: monitoring operational information of devices within a cluster based upon a policy specifying that notifications are to be generated based upon the operational information being indicative of monitored events (See col. 13, lines 25-40), wherein an event is identified based upon the operational information (See col. 13, lines 25-49) ; applying a rule to the event based upon the event being indicative of a potential back-hoe event, wherein a series of operations specified by the rule are performed to determine if the back-hoe event is an actual back-hoe event (See col. 13, lines 51-58); and sending a notification When testing system recreates the call exactly, the fault is not detected.  Testing system 400 then creates additional test calls using one or more of the other components within the communication path as well as the use of additional cloud environments, for example Internet 603.  Testing system 400 is unable to recreate the error.  Since testing system 400 was unable to reproduce the fault, test analyzer 440 makes note of this fault in test data storage subsystem 425 and reports that the issue is with media server 662 (i.e. the last component that the call used before it unexpectedly dropped) with a low confidence rating.  Furthermore, test analyzer 440 creates a precursor event pattern to monitor any future 
faults that may involve media server 662.  Finally, test analyzer 440 notifies functionally complex system 470 of the fault for corrective action to be taken by the operator or owner of functionally complex system 470).   However, Salame fails to teach an alternating between in-band communication over a first communication channel used for data exchange with the cluster and out-of-band communication over a second communication channel during the back-hoe event until the back-hoe event is resolved.
	Devarapalli et al teaches an alternating between in-band communication over a first communication channel used for data exchange with the cluster and out-of-band communication over a second communication channel during the back-hoe event until the back-hoe event is resolved (See paragraph [0025]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Devarapalli et al in the claimed invention of Salame in order to monitor and/or manage system 100 (e.g., to diagnose problems that may have caused failure (See paragraph [0025]).

b. 	As per claim 12, Salame teaches a non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: monitor operational information of devices within a cluster based upon a policy specifying that notifications are to be generated based upon the operational information being indicative of monitored events (See col. 13, lines 25-40), wherein an event is identified based upon the operational information (See col. 13, lines 25-49); apply a rule to the event based upon the event being indicative of a potential back-hoe event, wherein a series of operations specified by the rule are performed to determine if the back-hoe event is an actual back-hoe event (See col. 13, lines 51-58); and send a notification of the back-hoe event based upon the series of operations determining that the event is the actual back-hoe event (See col.17, lines 22-38, When testing system recreates the call exactly, the fault is not detected.  Testing system 400 then creates additional test calls using one or more of the other components within the communication path as well as the use of additional cloud environments, for example Internet 603.  Testing system 400 is unable to recreate the error.  Since testing system 400 was unable to reproduce the fault, test analyzer 440 makes note of this fault in test data storage subsystem 425 and reports that the issue is with media server 662 (i.e. the last component that the call used before it unexpectedly dropped) with a low confidence rating.  Furthermore, test analyzer 440 creates a precursor event pattern to monitor any future faults that may involve media server 662.  Finally, test analyzer 440 notifies functionally complex system 470 of the fault for corrective action to be taken by the operator or owner of functionally complex system 470). 

	Devarapalli et al teaches alternate between in-band communication over a first communication channel used for data exchange with the cluster and out-of-band communication over a second communication channel during the back-hoe event is resolved (See paragraph [0025]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Devarapalli et al in the claimed invention of Salame in order to monitor and/or manage system 100 (e.g., to diagnose problems that may have caused failure (See paragraph [0025]).

c.	As per claim 17,  Salame teaches a computing device comprising: a memory comprising machine executable code having stored thereon instructions for performing a method (See col. 9, lines 15-16); and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: monitor operational information of devices within a cluster based upon a policy specifying that notifications are to be generated based upon the operational information being indicative of monitored events, wherein an event is identified based upon the operational information (See col. 13, lines 25-40); apply a rule to the event based upon the event being indicative of a potential back-hoe event, wherein a series of operations specified by the rule are performed to determine if the back-hoe event is an actual back-hoe event (See col. 13, lines 25-49); and send a notification of the back-hoe event based upon the series of operations determining that the event is the actual back-hoe event (See col.17, lines 22-When testing system recreates the call exactly, the fault is not detected.  Testing system 400 then creates additional test calls using one or more of the other components within the communication path as well as the use of additional cloud environments, for example Internet 603.  Testing system 400 is unable to recreate the error.  Since testing system 400 was unable to reproduce the fault, test analyzer 440 makes note of this fault in test data storage subsystem 425 and reports that the issue is with media server 662 (i.e. the last component that the call used before it unexpectedly dropped) with a low confidence rating.  Furthermore, test analyzer 440 creates a precursor event pattern to monitor any future faults that may involve media server 662.  Finally, test analyzer 440 notifies functionally complex system 470 of the fault for corrective action to be taken by the operator or owner of functionally complex system 470) However, Saleme fails to teach alternate between in-band communication over a first communication channel used for data exchange with the cluster and out-of-band communication over a second communication channel during the back-hoe event until the back-hoe event is resolved.
	Devarapalli et al fails to teach alternate between in-band communication over a first communication channel used for data exchange with the cluster and out-of-band communication over a second communication channel during the back-hoe event until the back-hoe event is resolved  (See paragraph [0025]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Devarapalli et al in the claimed invention of Salame in order to monitor and/or manage system 100 (e.g., to diagnose problems that may have caused failure (See paragraph [0025]).



e. 	As per claims 2 and 13, Salame teaches the claimed invention as described above.  However, Salame fails to teach sending the notification as an out-of-band message using the out-of-band communication over the second communication channel.
	Devarapalli et al teaches sending the notification as an out-of-band message using the out-of-band communication over the second communication channel (See paragraph [0025]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Devarapalli et al in the claimed invention of Salame in order to monitor and/or manage system 100 (e.g., to diagnose problems that may have caused failure (See paragraph [0025]).

f. 	As per claims 4 and 15, Salame teaches the claimed invention as described above.  Furthermore, Salame teaches wherein the back-hoe event corresponds to a complete loss of connectivity between the devices (See col. 18, lines 58-61, if a system server ceases to function, and log analyzer 720 noted that 30 minutes prior to the fault, a hard disk drive of the server was reaching capacity), log analyzer 720 would identify and pass it to test manager 710, who would then pass it to correlation engine 730 for further processing, categorization, and/or other action).



h. 	As per claim 8, Salame teaches the claimed invention as described above.  Furthermore, Salame teaches wherein the first communication channel is used for management of the devices 
	Devarapalli et al teaches wherein the first communication channel is used for management of the devices (See paragraph [0025]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Devarapalli et al in the claimed invention of Salame in order to monitor and/or manage system 100 (e.g., to diagnose problems that may have caused failure (See paragraph [0025]).

i. 	As per claims 9 and 18, Salame teaches the claimed invention as described above.  Furthermore, Salame teaches wherein the rule is violated if a logical interface fails (See col. 12, lines 3-51).

j. 	As per claims 5 and 16, Salame teaches the claimed invention as described above.  Furthermore, Salame teaches wherein the rule is violated when a number of redundant paths to storage is below a threshold (See col. 7, lines 45-64 and col. 20, lines 48-67).



l. 	As per claims 10 and 19, Salame teaches the claimed invention as described above.  Furthermore, Salame teaches wherein the rule is violated if a switch is not configured for a designated virtual storage area network (See col. 19, lines 7-20).

m. 	As per claims 11 and 20, Salame teaches the claimed invention as described above.  Furthermore, Salame teaches wherein the rule is violated based upon a number of managing storage elements being below a threshold (See col. 19, lines 7-20).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2009/0144568 to Fung teaches apparatus and method for modular dynamically power managed power supply and cooling system for computer system.
U.S. Publication No. 2014/0075083 to Engebretsen et al teaches concurrent repair of the PCIE switch units in processing environments.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DJENANE M BAYARD/Primary Examiner, Art Unit 2444